Citation Nr: 9904734	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-26 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative arthritis of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the right wrist, left shoulder and 
left hip.

3.  Entitlement to service connection arthritis of multiple 
joints other than the right wrist, left shoulder and left hip 
and those joints already service connected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to July 
1959 and from August 1959 to May 1975.

In a September 1975 rating decision, the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), granted service connection for degenerative arthritis, 
right shoulder and assigned a 10 percent rating.  In a March 
1976 decision, the Board of Veterans' Appeals (Board) denied 
the veteran's claims of service connection for arthritis of 
the left hip, left shoulder, right wrist and both knees.  
That decision is final.

This matter is presently before the Board on appeal from a 
March 1997 rating action of the Columbia, South Carolina RO, 
which granted service connection and assigned separate 10 
percent disability evaluations for degenerative arthritis of 
the lumbar spine, cervical spine, left knee and right knee.  
By that same decision, the RO denied claims of service 
connection for degenerative arthritis of the right hip and 
multiple joints and held that new and material evidence had 
not been submitted to reopen a claim of service connection 
for degenerative arthritis of the left shoulder and left hip 
and denied an increased rating for the degenerative arthritis 
of the right shoulder.  

The veteran submitted a notice of disagreement (NOD) in 
August 1997 in which he reiterated his assertions about pain 
in his lower back and claimed to suffer arthritis pain in his 
elbows, hands, wrists, ankles and feet.  The RO issued a 
statement of the case (SOC) in August 1997, characterizing 
the issues on appeal as "evaluation of service connection" 
for degenerative arthritis of the lumbar spine, new and 
material evidence to reopen the claim for degenerative 
arthritis of the left shoulder and left hip and service 
connection for degenerative arthritis of the right hip and 
"multiple joints."  

The veteran's substantive appeal was received in September 
1997.  In an attachment to the VA Form 9, the veteran 
expressed disagreement regarding the denial of his claims of 
service connection for degenerative arthritis in the left 
shoulder and hips.  He reiterated his claims regarding the 
elbows, wrists, hands, ankles and feet.  Regarding the lumbar 
spine, the veteran disagreed with the finding of "no 
limitation of movement" and cited a recent hospitalization 
for a heart attack which began as low back pain.  

In a November 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a heart condition as 
secondary to pain from the veteran's arthritis.  In a 
supplemental statement of the case (SSOC) issued in December 
1997, the RO characterized the issues on appeal as new and 
material evidence to reopen claims of service connection for 
a heart condition as secondary to arthritis pain and 
arthritis of the hands, wrist, elbows, ankles and feet 
(previously multiple joints).  

In a December 1997 statement, the veteran indicated that his 
recent statements were not intended to be interpreted as a 
claim of service connection for a heart condition, but as an 
illustration of the severity of pain associated with his 
service-connected low back disability.  The Board finds that 
this was a withdrawal of the heart condition claim.  The 
veteran further asserted that he suffers arthritic pain in 
his feet and hands.  

In a recent decision, the United States Court of Veterans 
Appeals (Court) made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Thus, the Board 
has framed the issue regarding the service-connected 
degenerative arthritis of the lumbar spine as noted on the 
title page.

Based on the procedural history detailed above , the Board 
finds the issues presently on appeal as noted on the title 
page.  


REMAND

The veteran's primary contention is that the service-
connected degenerative arthritis of the lumbar spine is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  The Board notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra.  On remand, the RO should consider a 
staged rating.  

The record includes the veteran's complaints of pain 
associated with the service-connected degenerative arthritis 
of the lumbar spine; however, that the medical evidence is 
inadequate for evaluating the severity of the veteran's low 
back disability.  As such, the case must be remanded in order 
to obtain a medical examination which contains sufficient 
detail.  38 C.F.R. § 4.2 (1998).

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in VA examinations of record, specifically consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
Diagnostic Codes used to rate the veteran's low back are cast 
in large measure in terms of limitation of motion, any 
examination for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca, supra.  

Accordingly, the examination ordered on remand should include 
medical determinations on whether the low back exhibits pain 
with use, weakened movement, excess fatigability, 
incoordination, or any other functionally disabling symptom.  
Additionally, and most importantly, these determinations 
should be expressed in terms of additional range-of-motion 
loss beyond that already demonstrated clinically.  In other 
words, any functional loss found, such as the pain complained 
of by the veteran, must be quantified as additional loss of 
motion.  DeLuca, supra. 

The veteran's representative contends that the veteran is 
service-connected for degenerative arthritis and that that 
type of arthritis is systemic and so service connection is 
warranted for each joint which has degenerative arthritis.  
The veteran asserts that he has submitted new and material 
evidence sufficient to reopen his claim.  

During the course of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision whether new and material evidence had 
been presented (see Colvin v. Derwinski, 1 Vet. App. 171 
(1991)) was incorrect in that it imposed a higher burden than 
regulation promulgated by the Secretary of VA.  

In the August 1997 SOC and December 1997 SSOC, the RO 
indicated that to justify reopening, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both old and new, would 
change the outcome.  This is the Colvin definition recently 
found to be improper.  See Hodge, supra.  Therefore, the 
Board finds that this case should be remanded to the RO for 
consideration of whether the evidence submitted by the 
veteran was "material" as defined by regulation.  See 
38 C.F.R. § 3.156.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran since service, 
which are not currently in the claims 
folder, and associate them with the 
claims folder. 


2.  The veteran should be afforded a VA 
examination to determine the extent of 
disabling manifestations of his low back 
disability.  He should be provided with 
the provisions of 38 C.F.R. § 3.655.  The 
RO should provide the examine(s) with the 
claims file and the provisions of 
Diagnostic 5292, and the examiner(s) 
should note in writing that they were 
provided.  The examiner(s) should state 
whether the veteran has limitation of 
motion of the lumbar spine and, if so, it 
should be reported in relationship to 
Diagnostic Code 5292.  Findings that take 
into account all functional impairments 
identified in §§ 4.40, 4.45 and 4.59, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra..  It should also be specifically 
reported whether the veteran has 
intervertebral disc syndrome and, if so, 
the examiner(s) should state whether it 
is moderate; recurring attacks or severe; 
recurring attacks with intermittent 
relief or pronounced; with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief, as considered 
by the provisions of Diagnostic Code 
5293.  In addition, it should be 
specifically reported whether the veteran 
has lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position, or lumbosacral strain 
which is severe; with listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion as considered by the 
provisions of Diagnostic Code 5295.    

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, to include 
consideration of assignment of staged 
ratings for the service-connected 
degenerative arthritis of the lumbar 
spine and 38 C.F.R. § 3.156 under Hodge 
to determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for degenerative 
arthritis of the right wrist, left 
shoulder and left hip.  In considering 
the claims for arthritis the RO should 
respond to the contention that 
degenerative arthritis is a systemic 
disorder so if service connection is 
established for degenerative arthritis of 
any joint, service connection is 
warranted for degenerative arthritis 
which appears in any other joint.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


